Citation Nr: 0821316	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss in the 
right ear.

2.  Entitlement to a compensable rating for left ear hearing 
loss.  

3.  Entitlement to an increased initial rating for duodenal 
ulcer and duodenitis, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from prior rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for duodenal ulcer and dudenitis at a 
disability rating of 20 percent, effective July 18, 2002, 
reduced the veteran's disability rating for left ear hearing 
loss from 10 percent to noncompensable, effective March 7, 
2005, and declined to reopen a claim for service connection 
for right ear hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
veteran's claims.

With regard to the veteran's application to reopen his claim 
for service connection for right ear hearing loss, the 
veteran indicated, in a written statement dated in March 
2006, that he felt that he was erroneously denied service 
connection for hearing loss in that ear.  The Board 
interprets this statement to be a valid notice of 
disagreement to the January 2006 rating decision that denied 
that claim.  However, it does not appear from a review of the 
claims folder that the veteran has been issued a statement of 
the case on that issue.  Where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

With regard to the issue of a compensable rating for left ear 
hearing loss, the Board finds that issue is inextricably 
intertwined with the veteran's application to reopen his 
claim for service connection for right ear hearing loss, 
which is being remanded, because the rating of hearing loss 
involves consideration of both ears, when service-connected.  
38 C.F.R. §§ 4.85, 4.86 (2007).  The appropriate remedy where 
a pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Additionally, with regard to the issue of entitlement to an 
increased initial rating for duodenal ulcer and duodenitis, 
the veteran's VA medical records dated in August 2006 
indicate that he was scheduled to undergo a colonoscopy 
examination at the VA Medical Center in Mountain Home, 
Tennessee, in November 2006.  However, many of the VA medical 
records dated since August 2006, including the findings of 
the colonoscopy examination scheduled for November 2006, have 
not yet been associated with the veteran's claims folder.  
Indeed, while there is VA psychiatry attending note dated in 
March 2007 that indicates the veteran is currently taking 
mediation daily for stomach problems, all other VA medical 
records dated since August 2006 appear to be outstanding.  
Because these outstanding VA medical records may contain 
information pertinent to the veteran's claim for an initial 
higher rating for duodenal ulcer and duodenitis, they are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2007); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran in this case was 
last afforded a VA examination in December 2003, at which 
time he reported a history of gastritis, peptic ulcer 
disease, and duodenitis.  It was noted that the veteran was 
taking daily medication for gastrointestinal problems, which 
were productive of abdominal pain, nausea and vomiting.  On 
the basis of that examination, the veteran was awarded a 20 
percent disability rating.  Since that time, however, the 
veteran has complained that his service-connected duodenal 
ulcer and duodenitis have reached the point where a 40 
percent disability rating is warranted.  Specifically, he 
claims that he currently suffers from incapacitating episodes 
averaging ten days or more at least four times a year.  When 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Here, while the veteran's last VA 
examination is not necessarily stale, the veteran has 
indicated that his duodenal ulcer and duodenitis have 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
condition, a new examination is in order.  Additionally, the 
Board observes that at the time of the December 2003 VA 
examination, the examiner specifically indicated that the 
veteran's medical records and claims folder were unavailable.  
To ensure a thorough examination and evaluation, the 
veteran's disability must be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2007).  Therefore, on remand, the 
veteran should be afforded a VA examination that includes a 
review of the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case which 
addresses the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection 
for right ear hearing loss.  Inform the 
veteran of his appeal rights.

2.  Obtain and associate with the 
claims file all medical records from 
the VA Medical Center in Mountain Home, 
Tennessee, dated from August 2006 to 
the present .

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
duodenal ulcer and duodenitis.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that the claims folder was reviewed.  
The examiner should specifically state 
whether the veteran's service-connected 
disability results in impairment of 
health manifested by anemia and weight 
loss; or recurrent incapacitating 
episodes averaging ten days or more in 
duration at least four or more times 
per year, or whether it causes pain 
only partially relieved by standard 
ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with 
manifestations of anemia and weight 
loss productive of definite impairment 
of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2007).   

4.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

